IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

LSI LOGISTIC SERVICE SOLUTIONS
LLC, a Washington limited liability                     No. 74125-0-1
company; LABELING SERVICES, INC, an
inactive Washington corporation,                        DIVISION ONE


                     Appellant,                         UNPUBLISHED OPINION

              v.



STATE OF WASHINGTON,
DEPARTMENT OF LABOR AND
INDUSTRIES,

                     Respondent.                        FILED: September 26, 2016


      Appelwick, J. — LSI applied to the Department to change its risk

classification for purposes of industrial insurance from freight handler service to

warehouse. The Department concluded that the freight handler classification was

correct. Both the Board of Industrial Insurance Appeals and the superior court

affirmed the Department. We affirm.

                                      FACTS

       Labeling Services, Inc. is now an inactive Washington corporation. When

it was in business, Labeling operated in a warehouse facility, employing about 15

employees. From the second quarter of 2010 through the first quarter of 2011,
No. 74125-0-1/2




most of its business involved receiving canned salmon from Alaska, labeling it,

storing it, and shipping it when requested.

       LSI Logistic Service Solutions LLC is the successor company to Labeling.

LSI expanded the business to other products, including rice, sugar, salmon oil, and

laminate flooring.   LSI's business consists of receiving inventory from other

companies, storing it, and shipping it out when requested.1

       In 2013, LSI requested a change in classification for industrial insurance

premiums. The Department of Labor & Industries (Department) is responsible for

classifying industries for purposes of insurance premiums according to the hazards

involved in an occupation. RCW 51.16.035. LSI had previously been classified as

a freight handler service under WAC 296-17A-2002-13, and it sought to be

reclassified as a warehouse under WAC 296-17A-2102-00.            LSI filed amended

reports with the Department for the period of April 1, 2010 through March 31, 2013.

Under its proposed classification, LSI sought a refund of $22,293.93.

       In response to this request, the Department reviewed the appropriate risk

classification for LSI.   Thomas Boyle, the account manager, conducted an

investigation and performed a site visit to observe LSI's business operations and

interview its employees. The Department concluded that the freight handling

classification was correct.




       1 Below, the parties stipulated that Labeling and LSI performed the same
services during the time period at issue and that the Board's determination would
apply to both Labeling and LSI. For clarity, we refer to Labeling and LSI collectively
as LSI, except as necessary to distinguish between the two.
No. 74125-0-1/3




       LSI appealed the Department's decision to the Board of Industrial Insurance

Appeals. The Board held a hearing to determine whether the Department correctly

classified LSI as a freight handler service. Nic Klamke, co-owner and president of

LSI, testified at the hearing.    He described LSI's business operations.       Boyle

testified as well, providing the details of his investigation.

       After the hearing, the industrial appeals judge (IAJ) issued a proposed

decision and order affirming the Department's decision. The IAJ found that LSI

employees unloaded, repackaged, and reloaded goods for shipping using pallet

jacks and forklifts. And, the IAJ found that the proper risk classification was freight

handling. The Board adopted the proposed decision and order.

       LSI appealed to the superior court. After reviewing the record, the court

affirmed the decision of the Department. The court also found that LSI employees

unloaded, inspected, labeled, repackaged, and reloaded goods for shipping using

pallet jacks and forklifts. And, the court found that the proper classification for

Labeling during the second quarter of 2010 through the first quarter of 2011 and

for LSI during the second quarter of 2011 through the first quarter of 2013 was

freight handling. It concluded that the Board properly affirmed the Department's

order classifying LSI as such. LSI appeals.

                                    BACKGROUND

       The Industrial Insurance Act (IIA), title 51 RCW, exists to mitigate the

suffering and economic loss arising from injuries and death occurring in the course

of employment. RCW 51.12.010. The IIA is to be liberally construed to achieve

the purpose of providing compensation to all covered employees injured in their
No. 74125-0-1/4




employment. Hubbard v. Dep't of Labor & Indus., 140 Wash. 2d 35, 41, 992 P.2d

1002(2000).

      To accomplish this purpose, the IIA tasks the Department with classifying

all industries by the degree of hazard and assigning premium rates accordingly.

RCW 51.16.035. By delegating this authority to the Department, the legislature

gave the Department broad discretion to create a system of risk classification. Di

Pietro Trucking Co. v. Dep't of Labor & Indus., 135 Wash. App. 693, 704, 145 P.3d

419(2006).

      The Department's classification plan has over three hundred business or

industry classifications.    WAC 296-17-31011(4).      The two at issue here—

warehouses of general merchandise and freight handling services—are set out in

WAC 296-17A-2102-00 and WAC 296-17A-2002-13.

      WAC 296-17A-2102-00 is the classification for warehouses storing general

merchandise. It "[ajpplies to establishments operating as warehouses for general

merchandise. This merchandise belongs to a customer and is usually stored for

long periods of time."      Id.   Typically, warehouses store bulk, nonperishable

materials, such as coffee, dry cement, potatoes, or rice. Id   Employees perform

duties such as maintaining the facility, moving merchandise within the facility,

recordkeeping, routine maintenance, and security. ]d. The equipment they use

includes cleaning and recordkeeping supplies, forklifts, pallet jacks, and shop

vehicles. Id.

       WAC 296-17A-2002-13 is the freight handler services classification.       It

"[ajpplies to establishments engaged in packing, handling, shipping, or
No. 74125-0-1/5




repackaging merchandise or freight which is owned by others and is not covered

by another classification." Id These establishments handle general cargo, which

is usually in boxes, cartons, crates, bales, or bags. id. General cargo also includes

lumber, logs, steel, pipe, grains, produce, machinery, and vehicles, id. Freight

handler services are usually located at railroad yards, airports, or warehouses. Id

Their employees "perform duties such as, but not limited to, unloading, checking

in and weighing goods, sorting and repackaging goods, tiering (placing in a series

of rows one above the other), and reloading goods for shipment." id. They use

equipment such as "palletjacks, hand trucks, forklifts, boom trucks, mobile cranes

or overhead track cranes, and hand tools." id

       The freight handler services classification excludes "establishments

engaged in warehousing operations for general merchandise which are to be

reported separately in classification [WAC 296-17A-]2102[-00]."           Under the

heading "Special notes," it clarifies the distinction between warehouses and freight

handlers:


       Establishments engaged as freight handlers have the hazard of the
       continual movement of goods, in contrast to warehousing operations
       in classification 2102-00 that usually store goods for long periods of
       time. In addition, freight handling services providers do not operate
       warehouses and storage facilities as a general rule.

Id.
No. 74125-0-1/6




                                    DISCUSSION

         Appeals of proceedings under the IIA are governed by the ordinary civil

standard of review.2 RCW 51.52.140. Therefore, this court reviews the superior

court's decision rather than the Board's decision.3 Birgen v. Dep't of Labor &

Indus.. 186 Wash. App. 851, 855-56, 347 P.3d 503 (2015). We determine whether

substantial evidence supports the superior court's findings and whether those

findings support the court's conclusions of law. Id at 856. Conclusions of law are

reviewed de novo, id

         LSI argues that under the APA we must reverse the Department's decision,

because it acted inconsistently by classifying LSI differently than LSI's competitors.

LSI relies only on evidence of those competitors' risk classifications that was

presented through Klamke's testimony.4 However, the APA does not apply here.

The issue of whether LSI's competitors are correctly classified is not before this

court.    We decline to review LSI's claims of inconsistent treatment. See Ramos

v. Dep't of Labor & Indus., 191 Wash. App. 36, 40-41, 361 P.3d 165 (2015) (noting



2As the Department correctly points out, the Administrative Procedure Act (APA),
chapter 34.05 RCW, does not govern this appeal. RCW 51.52.140 (stating that
the practice in civil cases applies to appeals under the IIA, unless otherwise
provided). The APA applies to an industrial insurance case ifappeal is taken from
a decision concerning a notice of assessment. RCW 51.48.131. The term
"assessment" refers to taxes—money payments made by an employer or worker
for the accident fund, the medical aid fund, the supplemental pension fund, or any
other fund under the IIA. RCW 51.08.015. Because this case involves a request
for a reclassification rather than a notice that payments were due, the APA does
not apply.
       3To the extent LSI assigns error to the Board's findings and conclusions,
we treat them as challenges to the superior court's findings and conclusions.
         4 LSI offered exhibits showing the risk classifications of these competitors,
but the IAJ rejected them.
No. 74125-0-1/7




that whether self-serving testimony should be disregarded is a credibility issue for

the trial court).

        The question before this court is whether the superior court erred in

classifying LSI as a freight handler service rather than a warehouse. LSI contends

that the findings of fact that LSI and Labeling were freight handler services

engaged in unloading, inspecting, labeling, repackaging, and reloading goods for

shipping are not supported by substantial evidence.

        The evidence below shows that LSI certainly does perform some of the

functions of a warehouse.     It operates within a warehouse and as such must

maintain the warehouse and the goods within it. It uses forklifts to move products

within the facility. And, it stores goods for at least one month at a time, with some

goods stored for two to three years.

        But, the evidence also establishes that Labeling did and LSI does much

more than operate a warehouse.         Klamke explained that Labeling's primary

function was to handle canned salmon. The product was shipped to Labeling's

facility from Alaska.   The company then unloaded the pallets using forklifts.

Labeling ran the product through its production line. In the production line, the

product went through a machine with a magnet. It was inspected. Next, it was

labeled by a labeling machine and a casing machine. When this process was

complete, the product was then stored in the warehouse awaiting shipment. The

product was shipped out when Labeling's customer requested it.

        Klamke testified that while LSI no longer handles the canned salmon

product, it now receives, stores, and ships products such as rice, sugar, and
No. 74125-0-1/8




laminate flooring. He stated that products are usually shipped to LSI on pallets.

Products are driven through the warehouse with forklifts or pallet jacks. Klamke

explained that sometimes, LSI employees have to unload products by hand and

stack them onto pallets. LSI has a pallet shrink wrap machine that it uses when

repalleting some of the freight. Klamke estimated that LSI uses the pallet shrink

wrap machine for around 25 percent of the floor loaded freight. LSI then puts the

product in the warehouse for storage until it receives an order to ship it out. Later,

LSI loads the product out of the warehouse and prepares it for shipment, based on

demand from retail customers.


       Klamke gave the example of Unilin Flooring to explain how LSI operates.

He stated that Unilin Flooring sends LSI the product and LSI holds it. When

requested, LSI pulls the product, stages it, and loads it. Then, LSI sends the

product to Costco distribution centers on Unilin Flooring's behalf.

       And, the IAJ admitted as exhibits several pages from LSI's website. This

website lists LSI's value-added services: "Labeling and Packaging"; "Bundle

Wrap"; "Pick and Pack"; "Shrink Wrap"; "Ticketing and Labeling"; "Routing and

Return Processing"; "FED EX" (Federal Express), "UPS" (United Parcel Service)

or customer choice; "Bundling"; "Repackaging"; "Special Handling"; "G.O.H.

(Garment on Hanger)." It specifies that these services promote "[f]ast, efficient

product conversion."     Klamke acknowledged that LSI offers these services,

although he stated that customers rarely request them.           LSI's website also

advertises LSI as able to serve customers needing large volume distribution of




                                              8
No. 74125-0-1/9




goods and customers needing assistance in emergency situations, such as short

notice customer requests, product recalls, and high volume rollouts.

       This evidence shows that during the relevant time frames, Labeling and LSI

employees unloaded, inspected, labeled, repackaged, and reloaded goods for

shipping. They used specialized machinery to accomplish these services. Thus,

substantial evidence supports the superior court's findings.

       These findings clearly support the conclusion that Labeling and LSI are

properly classified as freight handler services rather than warehouses.          The

purpose of these classifications is to weigh the hazards inherent in a business and

assess premiums accordingly. RCW 51.16.035. The hazards of LSI's line of work

are not those involved in simply maintaining a warehouse.             Instead, LSI's

employees risk the hazards involved in the continual movement of goods. We hold

that the superior court did not err in concluding that Labeling and LSI were correctly

classified as freight handler services.

       LSI requests attorney fees on appeal under RCW 4.84.350. Because LSI

has not prevailed on this appeal, we decline to award fees.

       We affirm.




WE CONCUR:




   f